16-3378
     Weng v. Sessions
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A205 145 106
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of January, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            PETER W. HALL,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   MEI XIANG WENG, AKA, MEI CHUN
15   LI, AKA, WENG XIANG,
16                 Petitioner,
17
18                      v.                                       16-3378
19                                                               NAC
20   JEFFERSON B. SESSIONS, III,
21   UNITED STATES ATTORNEY GENERAL,
22                 Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Gerald Karikari, New York, NY.
26
27   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
28                                      Attorney General; Julie M.
29                                      Iversen, Senior Litigation
1                                 Counsel; Lynda A. Do, Attorney,
2                                 Office of Immigration Litigation,
3                                 United States Department of
4                                 Justice, Washington, DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Mei Xiang Weng, a native and citizen of the

11   People’s Republic of China, seeks review of a September 8,

12   2016, decision of the BIA affirming a May 19, 2015, decision

13   of an Immigration Judge (“IJ”) denying Weng’s application for

14   asylum,   withholding   of   removal,   and   relief   under     the

15   Convention Against Torture (“CAT”).      In re Mei Xiang Weng,

16   No. A 205 145 106 (B.I.A. Sept. 8, 2016), aff’g No. A 205 145

17   106 (Immig. Ct. N.Y. City May 19, 2015).          We assume the

18   parties’ familiarity with the underlying facts and procedural

19   history in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as modified by the BIA.       Xue Hong Yang v.

22   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).         The

23   applicable standards of review are well established.           See 8

                                     2
1    U.S.C. § 1252(b)(4); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

2    165 (2d Cir. 2008)(per curiam); Yanqin Weng v. Holder, 562

3 F.3d 510, 513 (2d Cir. 2009).

 4       I.   Past Persecution

 5       Weng alleged that a police officer chased her out of an

 6   underground church gathering and threw a baton at her, hitting

 7   her in the back as she fled.    The agency was on sound footing

 8   in concluding that this single episode did not amount to

 9   persecution.   See Jian Qiu Liu v. Holder, 632 F.3d 820, 822

10   (2d Cir. 2011) (upholding agency’s conclusion that “minor

11   bruising from [a pre-arrest] altercation with family planning

12   officials, which required no formal medical attention and had

13   no lasting physical effect,” did not amount to persecution);

14   Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011)

15   (persecution “does not include every sort of treatment our

16   society regards as offensive” (internal quotation marks and

17   citation omitted)).

18

19

20       II. Well-Founded Fear of Future Persecution

21       Because Weng did not suffer past harm rising to the level
                                     3
1    of persecution, she had the burden to establish an objectively

 2   reasonable       fear   of    future    persecution.           See    8    C.F.R.

 3   § 1208.13(b)(1),        (2); Ramsameachire v. Ashcroft, 357 F.3d
4   169, 178 (2d Cir. 2004); Dong Zhong Zheng v. Mukasey, 552

 5 F.3d 277, 284 (2d Cir. 2009).                To meet this standard, an

 6   applicant must demonstrate that “she would be singled out

 7   individually for persecution,” or that there is “a pattern or

 8   practice” of persecution of persons similarly situated to

 9   her.    Hongsheng Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir.

10   2008)(citation omitted); see 8 C.F.R. § 1208.13(b)(2)(iii).

11          Weng’s    evidence     that     she   would    be    singled       out   for

12   persecution was based on her claim of past harm.                           As the

13   agency concluded, Weng failed to meet her burden of proof on

14   this    point    because     her   allegation    of    past    harm       was   not

15   credible.       8 U.S.C. § 1158(b)(1)(B)(ii).              “We defer . . . to

16   an IJ’s credibility determination unless, from the totality

17   of the circumstances, it is plain that no reasonable fact-

18   finder could make such an adverse credibility ruling.”                          Xiu

19   Xia Lin, 534 F.3d at 167.

20          Weng’s submission of her Chinese birth certificate and

21   translations and certificates showing that she both obtained
                                             4
1    and had the birth certificate translated into English in July

2    2011 — before she was discovered at the underground church -

 3   undermined her allegation that she fled China because of that

 4   incident.            The    document     confirming           that         the   English

 5   translation conformed to the Chinese version is notarized in

 6   China and dated July 2011.               Certified Administrative Record

 7   (“CAR”) at 213-14.                As the IJ found, this discrepancy is

 8   significant because Weng claimed that she did not consider

 9   leaving China until October 2011, after her encounter with

10   the    police.        The    IJ    was   not     required        to     credit    Weng’s

11   explanation—that            she    was   attempting          to       reregister      her

12   Household Register in Fuzhou City in July 2011—because it did

13   not explain the English translation.                      See Majidi v. Gonzales,

14   430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more

15   than    offer    a    plausible      explanation           for    his      inconsistent

16   statements to secure relief; he must demonstrate that a

17   reasonable       fact-finder        would       be   compelled        to    credit    his

18   testimony.” (internal quotation marks omitted)).                                 Although

19   Weng further explained that the translation was done in the

20   United    States,          that    statement         is    contradicted          by   the

21   certificate of translation dated July 2011 and notarized in
                                                 5
 1   China.    CAR at 213 (Chinese version), 214 (English version).

 2   Although there is another certificate of translation from an

 3   individual in New York, id. at 205, that certificate does not

 4   negate the presence of the first.              This evidence wholly

 5   undermined Weng’s claim.         See Siewe v. Gonzales, 480 F.3d
6   160, 170 (2d Cir. 2007) (reasoning that “a single false

 7   document or a single instance of false testimony may (if

 8   attributable to the petitioner) infect the balance of the

 9   alien’s uncorroborated or unauthenticated evidence”).

10       The adverse credibility determination is bolstered by

11   Weng’s testimony that she was able to travel through and

12   depart China using her own national identification card and

13   passport given her competing testimony that she was a fugitive

14   and authorities were actively seeking her out.              See Ying Li

15   v. BCIS, 529 F.3d 79, 82-83 (2d Cir. 2008).            Given that the

16   finding   was   linked   to    Weng’s    assertion   that   she   was   a

17   fugitive, it was not unduly speculative.         See Siewe, 480 F.3d
18   at 168-69 (reasoning that although “bald” speculation is an

19   impermissible    basis   for    an   adverse   credibility     finding,

20   “[t]he speculation that inheres in inference is not ‘bald’ if

21   the inference is made available to the factfinder by record
                                          6
 1   facts, or even a single fact, viewed in the light of common

 2   sense and ordinary experience”).

 3         The agency reasonably determined that, even crediting

 4   Weng’s practice of Christianity in the United States, her

 5   practice did not provide a basis for relief because she did

 6   not establish a pattern or practice of persecution.                       Weng did

 7   not   submit     evidence        of   conditions      in   China.        And   State

 8   Department       reports,    of       which   the   IJ     took    administrative

 9   notice, reflect that Chinese authorities harass and detain

10   some Christian practitioners, but the reports do not reflect

11   a nationwide pattern or practice of persecution of Christians

12   or any incidents of persecution of Christians in Weng’s home

13   province of Fujian.              U.S. Dep’t of State, Int’l Religious

14   Freedom      Report        for        2013,    at     8-17,        available      at

15   https://www.state.gov/documents/organization/222335.pdf; see

16   also Jian Hui Shao v. Mukasey, 546 F.3d 138, 142-43, 149,

17   169-70 (2d Cir. 2008) (finding no error in the agency’s

18   requirement that an applicant demonstrate a well-founded fear

19   of persecution specific to her local area when persecutory

20   acts vary according to locality).

21         As   the    agency    reasonably        found      that     Weng   failed   to
                                               7
1    establish the past persecution or objectively reasonable fear

2    of future persecution needed for asylum, it did not err in

3    denying withholding of removal or CAT relief, which carry

4    heavier burdens.    See Gomez v. INS, 947 F.2d 660, 665 (2d

5    Cir. 1991).

6        For the foregoing reasons, the petition for review is

7    DENIED.    The pending motion for a stay of removal is DENIED

8    as moot.

 9                           FOR THE COURT:
10                           Catherine O’Hagan Wolfe, Clerk




                                   8